                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

  JAMES MCADAMS and JO ANN MCADAMS,

                 Plaintiffs,

         v.                                                Case No. 18-cv-2199-JPG

  SHINDONG INDUSTRIAL CO. LTD.,

                 Defendant.

                                        JUDGMENT

       This matter having come before the Court, and the Court having found it lacks personal

jurisdiction over the defendant,

       IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed without

prejudice.


DATED: November 26, 2019                   MARGARET M. ROBERTIE, Clerk of Court

                                           s/Tina Gray, Deputy Clerk

Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
